TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00262-CR



                                    Kwan Hung Ng, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-08-301833, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due in this Court on November 10, 2010. On November 24,

2010, we notified appellant’s counsel that appellant’s brief was overdue and that if we did not

receive a satisfactory response from counsel on or before December 6, 2010, a hearing before the

district court pursuant to Tex. R. App. P. 38.8(b) would be ordered. To date, appellant’s brief has

not been filed, nor have we received a response from counsel.

               We therefore abate the cause and remand it to the district court to hold a hearing

in accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

district court shall hold a hearing immediately to determine whether appellant still wishes to

prosecute his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.

See id. If appellant desires to appeal and is indigent, the district court should make appropriate
orders to ensure that appellant is adequately represented on appeal. See id. Following the hearing,

the district court should order the appropriate supplementary clerk’s and reporter’s records to be

prepared and forwarded to this Court no later than February 11, 2011. See id.




Before Justices Puryear, Pemberton and Rose

Abated

Filed: January 12, 2011

Do Not Publish




                                                2